Case: 12-3185    Document: 10     Page: 1    Filed: 11/07/2012




           NOTE: This order is nonprecedential.

   Wintteb ~tates QCourt of §ppeaIs
        for tbe jfeberaI QCtrcutt

                MARK RICHARD PRASCH,
                       Petitioner,

                      v.
     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.


                        2012-3185


   Petition for review of the Merit Systems Protection
Board in case no. AT0845110223-I-1.


                      ON MOTION


                        ORDER
    Mark Richard Prasch moves for leave to proceed in
forma pauperis.

    This court notes that this appeal was dismissed on
September 25,2012 for failure to pay the fee and for failure
to submit the Federal Circuit Rule 15(c) statement. The
Rule 15(c) statement was filed on October 9, 2012. We
treat the Mr. Prasch's motion for leave to proceed in forma
pauperis as a motion to reinstate the appeal.
Case: 12-3185     Document: 10      Page: 2   Filed: 11/07/2012




MARK PRASCH    v. OPM                                      2

      Upon consideration thereof,

      IT Is ORDERED THAT:
    (1) The motion for leave to proceed in forma pauperis
is granted.

    (2) The mandate is recalled, the court's dismissal or-
der is vacated, and the petition is reinstated. The Office
of Personnel Management should calculate its brief due
date from the date of this order.



                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

s24